
	
		I
		112th CONGRESS
		1st Session
		H. R. 170
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income certain interest amounts received by
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Simple Savings Tax Relief Act of
			 2011.
		2.Exemption of
			 certain interest income from tax
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to amounts specifically excluded from gross
			 income) is amended by inserting after section 115 the following new
			 section:
				
					116.Partial
				exclusion of interest received by individuals
						(a)Exclusion from
				gross incomeGross income does not include interest otherwise
				includible in gross income which is received during the taxable year by an
				individual.
						(b)Limitations
							(1)Maximum
				amountThe aggregate amount excluded under subsection (a) for any
				taxable year shall not exceed—
								(A)in the case of any
				taxable year beginning in 2011, $200 ($400 in the case of a joint return),
				and
								(B)in the case of any
				taxable year beginning after 2011, $400 (twice such amount in the case of a
				joint return).
								(2)Inflation
				adjustmentIn the case of any taxable year beginning after 2012,
				the $400 amount contained in paragraph (1)(B) shall be increased by an amount
				equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2011 for calendar year
				1992 in subparagraph (B) thereof.
									If any
				increase under the preceding sentence is not a multiple of $10, such increase
				shall be rounded to the nearest multiple of $10.(c)InterestFor
				purposes of this section, the term interest means—
							(1)interest on
				deposits with a bank (as defined in section 581),
							(2)amounts (whether
				or not designated as interest) paid in respect of deposits, investment
				certificates, or withdrawable or repurchasable shares, by—
								(A)a mutual savings
				bank, cooperative bank, domestic building and loan association, industrial loan
				association or bank, or credit union, or
								(B)any other savings
				or thrift institution which is chartered and supervised under Federal or State
				law,
								the
				deposits or accounts in which are insured under Federal or State law or which
				are protected and guaranteed under State law.(d)Certain
				Nonresident Aliens Ineligible for ExclusionFor purposes of this
				section, in the case of a nonresident alien individual, subsection (a) shall
				apply only in determining the taxes imposed for the taxable year pursuant to
				sections 871(b)(1) and
				877(b).
						.
			(b)Conforming
			 Amendments
				(1)Subparagraph (A)
			 of section 32(i)(2) of such Code is amended by inserting (determined
			 without regard to section 116) before the comma.
				(2)Subparagraph (B)
			 of section 86(b)(2) of such Code is amended to read as follows:
					
						(B)increased by the
				sum of—
							(i)the amount of
				interest received or accrued by the taxpayer during the taxable year which is
				exempt from tax, and
							(ii)the amount of
				interest received during the taxable year which is excluded from gross income
				under section
				116.
							.
				(3)Subsection (d) of
			 section 135 of such Code is amended by redesignating paragraph (4) as paragraph
			 (5) and by inserting after paragraph (3) the following new paragraph:
					
						(4)Coordination
				with section 116This section shall be applied before section
				116.
						.
				(4)Paragraph (2) of
			 section 265(a) of such Code is amended by inserting before the period ,
			 or to purchase or carry obligations or shares, or to make deposits, to the
			 extent the interest thereon is excludable from gross income under section
			 116.
				(5)Subsection (c) of
			 section 584 of such Code is amended by adding at the end the following new
			 flush sentence:
					
						The
				proportionate share of each participant in the amount of interest received by
				the common trust fund and to which section 116 applies shall be considered for
				purposes of such section as having been received by such
				participant..
				(6)Subsection (a) of
			 section 643 of such Code is amended by redesignating paragraph (7) as paragraph
			 (8) and by inserting after paragraph (6) the following new paragraph:
					
						(7)InterestThere
				shall be included the amount of any interest excluded from gross income
				pursuant to section
				116.
						.
				(7)The table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 115 the following new item:
					
						
							Sec. 116. Partial exclusion of dividends
				and interest received by
				individuals.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
